o f f i c e o f c h i e f c o u n s e l number release date department of the treasury int ernal revenue service washington d c date cc pa cbs br3 gl-102201-01 wdbrackett uilc memorandum for associate area_counsel sb_se - oklahoma city cc sb okl from subject lawrence h schattner chief branch collection bankruptcy and summonses request for proof and validation of assessment sec_6203 and sec_6331 this responds to your memorandum dated date this document is not to be cited as precedent you asked that we pre-review a proposed advisory to the technical support group manager in territory your proposed advisory adopts a response to question pages in a date advisory jointly issued by deborah butler and gary gray generally we concur in the position you have taken but we have a few comments provided below the facts recited in the proposed advisory are as follows the taxpayer told the revenue_officer that before collection can be made the revenue_officer must furnish the taxpayer with the original assessment documents and copies of required notices t he practice in the field to verify an assessment is to review a txmoda print which shows the date of the assessment the character of the tax the taxable_period and the amount of the assessment and an enmod which shows the name and address of the taxpayer both txmoda and enmod show the taxpayer’s tin ssn in requesting the revenue_officer to provide documents original or copies the taxpayer is asking in effect that the revenue_officer fulfill an foia request you correctly point out that the revenue_officer has no legal function regarding or responsibility to fulfill foia requests even if the taxpayer’s request is interpreted to be a request for a form_4340 certificate of assessments payments and other matters or a request that a revenue_officer provide to the taxpayer a copy printout of the documents used by the revenue_officer to make the sec_6331 verification there is no requirement that a revenue_officer verify the liability to the taxpayer by providing any of such documents copies or printouts see the date advisory at the bottom of page we recommend the following changes to the proposed advisory conclusions insert after the second sentence the following there is no requirement that a revenue_officer verify the liability to the taxpayer in the third sentence insert or verification under the sec_6203 procedure after foia procedure discussion at the beginning of the fourth paragraph beginning in a memorandum insert our office has taken the position that a revenue_officer in showing that he has verified the liability as required by sec_6330 is not required to prove the liability as the government is required to prove such liability in court thus the revenue_officer is not required to examine a form_4340 or a certified transcript in order to verify a liability in the fourth line insert pages after region delete see the attached memorandum at pg revise the sentence the transcript certified to read as follows the transcript does not have to be certified although as the aforementioned memorandum notes a certified transcript is useful because it shows where the transcript was obtained who is certifying it and the certification statement says that it shows everything in certified categories that appear on the account as of the date of the certification in the last sentence insert or the five identifiers through the sec_6203 procedure after foia procedure delete id at pg in the fifth paragraph beginning thus a revenue_officer in the third line of the third sentence insert or the five identifiers under the sec_6203 procedure after foia procedure if you have any questions contact bill brackett pincite-3881
